                                              Case 1:20-cv-00385-AWI-SKO Document 5-1 Filed 04/02/20 Page 1 of 18


                                          1    BRUCE A. HARLAND, Bar No. 230477
                                               WEINBERG, ROGER & ROSENFELD
                                          2    A Professional Corporation
                                               1001 Marina Village Parkway, Suite 200
                                          3    Alameda, California 94501
                                               Telephone (510) 337-1001
                                          4    Fax (510) 337-1023
                                               E-Mail: bharland@unioncounsel.net
                                          5
                                               Attorneys for Defendant SEIU UNITED HEALTHCARE
                                          6    WORKERS-WEST

                                          7

                                          8                               UNITED STATES DISTRICT COURT

                                          9                             EASTERN DISTRICT OF CALIFORNIA

                                         10                                        FRESNO DIVISION

                                         11    GREG PRICE, individually and on behalf of all   No. 1:20-CV-00385-AWI-SKO
                                               others similarly situated,
                                         12                                                    MEMORANDUM OF POINTS AND
                                                                           Plaintiff,          AUTHORITIES IN SUPPORT OF
                                         13                                                    MOTION TO DISMISS
                                         14           v.                                       Date:        May 4, 2020
                                                                                               Time:        1:30 p.m.
                                         15    SEIU UNITED HEALTHCARE WORKERS-                 Judge:       Hon. Anthony W. Ishii
                                               WEST, and DOES 1 through 10,                    Courtroom:   2
                                         16                                                    Address:     Robert E. Coyle United States
                                                                           Defendants.                      Courthouse
                                         17                                                                 2500 Tulare Street, 8th Floor
                                                                                                            Fresno, CA 93721
                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28
WEINBERG, ROGER &
   ROSENFELD
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501
           (510) 337-1001
                                                 MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
                                                 Case No. 1:20-CV-00385-AWI-SKO
                                              Case 1:20-cv-00385-AWI-SKO Document
                                                                          TABLE OF5-1 Filed 04/02/20 Page 2 of 18
                                                                                    CONTENTS

                                                                                                                                                                                      Page
                                          1

                                          2    I.        INTRODUCTION ...............................................................................................................1
                                          3    II.       STATEMENT OF FACTS ..................................................................................................2
                                          4
                                               III.      LEGAL STANDARD..........................................................................................................3
                                          5
                                               IV.       LEGAL ARGUMENT.........................................................................................................4
                                          6
                                                         A.        PLAINTIFF DOES NOT ALLEGE SUFFICIENT FACTS TO
                                          7                        SUPPORT HIS FIRST, SECOND, OR THIRD CAUSES OF
                                                                   ACTION ..................................................................................................................4
                                          8
                                                         B.        PLAINTIFF’S FIRST CAUSE OF ACTION, FOR
                                          9                        VIOLATION OF THE EFTA, FAILS AS A MATTER OF
                                         10                        LAW BECAUSE THE UNION IS NOT A FINANCIAL
                                                                   INSTITUTION ........................................................................................................6
                                         11
                                                                   1.         The subject of Plaintiff’s Complaint is an
                                         12                                   “unauthorized” transaction, not an ongoing
                                                                              “preauthorized” transaction, and the EFTA provisions
                                         13                                   dealing with “unauthorized” transactions apply only to
                                                                              financial institutions.....................................................................................7
                                         14

                                         15                        2.         Alternatively, even if the subject of Plaintiff’s
                                                                              Complaint is considered to be a continuing
                                         16                                   preauthorized transaction and not a new unauthorized
                                                                              transaction, Plaintiff is actually alleging a violation of
                                         17                                   the “stop payment” provisions of Section 907 of the
                                                                              EFTA, which applies only to financial institutions. ..................................11
                                         18

                                         19    V.        CONCLUSION..................................................................................................................14

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28
WEINBERG, ROGER &
   ROSENFELD
   A Professional Corporation                                                                                        i
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501
           (510) 337-1001
                                                      MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
                                                      Case No. 1:20-CV-00385-AWI-SKO
                                              Case 1:20-cv-00385-AWI-SKO TABLE
                                                                         Document
                                                                               OF 5-1 Filed 04/02/20 Page 3 of 18
                                                                                  AUTHORITIES

                                                                                                                                                                                           Page
                                          1    Federal Cases
                                          2    Ashcroft v. Iqbal,
                                                  556 U.S. 662 (2009)....................................................................................................................3
                                          3

                                          4    Baldukas v. B&R Check Holders, Inc.,
                                                  No. 12-CV-01330-CMA-BNB, 2012 U.S. Dist. LEXIS 186777, 2012 WL
                                          5       7681733 (D. Colo. Oct. 1, 2012) ........................................................................................12, 13

                                          6    Balistreri v. Pacifica Police Dept.,
                                                  901 F.2d 696 (9th Cir. 1988) ......................................................................................................3
                                          7
                                               Bell Atlantic Corp. v. Twombly,
                                          8        550 U.S. 544 (2007)....................................................................................................................3
                                          9
                                               Branch v. Tunnell,
                                         10       14 F.3d 449 (9th Cir. 1994), overruled on other grounds, Galbraith v. County
                                                  of Santa Clara, 307 F.3d 1119 (9th Cir. 2002)...........................................................................3
                                         11
                                               Herman v. SeaWorld Parks & Entertainment, Inc.,
                                         12       2017 U.S. Dist. LEXIS 58065 (M.D. Fla. Apr. 17, 2017) ..................................................10, 11
                                         13    Miller v. Interstate Auto Grp., Inc.,
                                                  No. 14-cv-116-slc, 2015 U.S. Dist. LEXIS 51993 (W.D. Wis. Apr. 21 2015) ....................7, 12
                                         14

                                         15    Nordberg v. Trilegiant Corp.,
                                                  445 F.Supp.2d 1082 (N.D. Cal. 2006) ......................................................................................13
                                         16
                                               Price v. Synapse Grp., Inc.,
                                         17        No. 16-cv-01524-BAS-BLM, 2017 U.S. Dist. LEXIS 115363 (S.D.Cal. Jul.
                                                   24, 2017) .....................................................................................................................................5
                                         18
                                               Usher v. City of Los Angeles,
                                         19
                                                  828 F.2d 556 (9th Cir. 1987) ......................................................................................................3
                                         20
                                               Van Buskirk v. Cable News Network, Inc.,
                                         21       284 F.3d 977 (9th Cir. 2002) ......................................................................................................3

                                         22    Federal Statutes
                                         23    15 U.S.C. 1693, et seq. (Electronic Funds Transfer Act, “FETA”).........................................passim
                                         24    15 U.S.C. § 1693(b) ..........................................................................................................................6
                                         25    15 U.S.C. § 1693a(7) ........................................................................................................................7
                                         26
                                               15 U.S.C. § 1693a(9) ........................................................................................................................8
                                         27
                                               15 U.S.C. § 1693a(10) ......................................................................................................................7
                                         28
WEINBERG, ROGER &
   ROSENFELD
   A Professional Corporation                                                                                           ii
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501
           (510) 337-1001
                                                   MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
                                                   Case No. 1:20-CV-00385-AWI-SKO
                                              Case 1:20-cv-00385-AWI-SKO Document
                                                                      TABLE       5-1 Filed 04/02/20
                                                                            OF AUTHORITIES    (cont’d) Page 4 of 18

                                                                                                                                                                                     Page
                                          1    15 U.S.C. § 1693a(12) ......................................................................................................................7
                                          2    15 U.S.C. § 1693e(a)................................................................................................................passim
                                          3    15 U.S.C. § 1693h...........................................................................................................................13
                                          4
                                               15 U.S.C. § 1693h(a)(3)..................................................................................................................13
                                          5
                                               15 U.S.C. § 1693m....................................................................................................................12, 13
                                          6
                                               EFTA § 1693(g)..............................................................................................................................10
                                          7
                                               State Statutes
                                          8
                                               Cal. Bus. & Prof. Code § 17200, et seq. (Unfair Competition Law)............................................1, 6
                                          9
                                               Cal. Bus. & Prof. Code § 17600, et seq. ...........................................................................................5
                                         10
                                               Cal. Bus. & Prof. Code § 17601(b)(3) ..............................................................................................5
                                         11

                                         12    Rules

                                         13    Federal Rules of Civil Procedure Rule 12(b)(6) .........................................................................3, 14

                                         14    Regulations

                                         15    12 C.F.R. 1005.10(b) ........................................................................................................................8
                                         16    12 C.F.R. § 1005.1 et seq..................................................................................................................7
                                         17    12 C.F.R. § 1005.3(a)........................................................................................................7, 8, 10, 12
                                         18    12 C.F.R. § 1005.3(b)(2)...................................................................................................................8
                                         19
                                               12 C.F.R. § 1005.3(b)(3)...................................................................................................................8
                                         20
                                               12 C.F.R. § 1005.10(b) .....................................................................................................................8
                                         21
                                               12 C.F.R. § 1005.10(d)-(e)................................................................................................................8
                                         22
                                               12 C.F.R. § 1005.13 ..........................................................................................................................8
                                         23
                                               Other Authorities
                                         24
                                               Donald I. Baker, et al., The Law of Electronic Fund Transfer Systems (LexisNexis
                                         25
                                                  2019).§ 17.02, n.77.4 ................................................................................................................10
                                         26

                                         27

                                         28
WEINBERG, ROGER &
   ROSENFELD
   A Professional Corporation                                                                                        iii
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501
           (510) 337-1001
                                                   Case No. 1:20-CV-00385-AWI-SKO
                                              Case 1:20-cv-00385-AWI-SKO Document 5-1 Filed 04/02/20 Page 5 of 18


                                          1                                         I.      INTRODUCTION

                                          2            Plaintiff Greg Price (“Plaintiff”), a former Union organizer, has filed a complaint against

                                          3    his former employer, Service Employees International Union, United Healthcare Workers-West

                                          4    (“SEIU-UHW” or “Union”), alleging that the Union (1) violated certain provisions of the

                                          5    Electronic Funds Transfer Act (“EFTA”), (2) violated the California Automatic Purchase

                                          6    Renewal Statute (“CAPRS”), and (3) violated Section 17200 of California’s Business and

                                          7    Professions Code (Unfair Competition Law, or “UCL”). Plaintiff brings these allegations on

                                          8    behalf of himself and others similarly situated, as a member of two proposed classes: the EFTA

                                          9    class and the CAPRS class.

                                         10            SEIU-UHW is a voluntary association that represents the interests of healthcare workers

                                         11    and patients. The Union collects contributions, in the form of membership dues, from its

                                         12    members. It does not sell any products or services. While employed by the Union, Plaintiff’s job

                                         13    was to recruit members of the community and sign them up as associate Union members. Among

                                         14    the many community members that Plaintiff recruited during his employment at the Union were

                                         15    his daughter and son. Plaintiff signed up his daughter and son for associate memberships using

                                         16    his own back account to pay for their monthly dues. Plaintiff now claims that upon his separation

                                         17    from the Union in September 2018, he asked the Union to stop automatically withdrawing his

                                         18    son’s dues from his account. Plaintiff does not allege that he asked the Union to stop

                                         19    automatically withdrawing his daughter’s dues from his account.

                                         20            On or about April 15, 2019, Plaintiff claims that the Union debited forty ($40) dollars

                                         21    from his bank account without his consent. However, it is unclear from Plaintiff’s Complaint

                                         22    whether the amounts debited from his account in April 2019 are associated with his son’s

                                         23    membership dues, someone else’s membership dues, or were the result of an accounting error.

                                         24    Following the April 2019 charges, Plaintiff never contacted the Union in an effort to resolve the

                                         25    issue. Instead, nearly a year after the Union debited Plaintiff’s bank account, Plaintiff filed the

                                         26    instant action.

                                         27            Plaintiff’s Complaint should be dismissed because it does not allege sufficient facts to

                                         28    support his first, second, or third causes of action. Moreover, Plaintiff’s first cause of action, for
WEINBERG, ROGER &
   ROSENFELD
   A Professional Corporation                                                                     1
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501
           (510) 337-1001
                                                  MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
                                                  Case No. 1:20-CV-00385-AWI-SKO
                                             Case 1:20-cv-00385-AWI-SKO Document 5-1 Filed 04/02/20 Page 6 of 18


                                         1    violations of the EFTA, should be dismissed as a matter of law, because the allegations in

                                         2    Plaintiff’s complaint would be proper only against a financial institution, which the Union is not.

                                         3    Thus, the Union respectfully requests that the Court dismiss Plaintiff’s lawsuit under Federal Rule

                                         4    of Civil Procedure (“FRCP”) 12(b)(6).

                                         5                                   II.     STATEMENT OF FACTS
                                         6           Plaintiff is a former employee of SEIU-UHW. Plaintiff’s Complaint [“Compl.”] at ¶ 10.

                                         7    He began working for SEIU-UHW in 2009, in the Union’s Fresno, California office. Compl. at

                                         8    ¶ 10. During Plaintiff’s tenure at SEIU-UHW, he registered his son and daughter as “associate

                                         9    members” of the Union. Compl. at ¶ 11. Plaintiff used his bank account to pay the monthly dues

                                    10        for his son’s and daughter’s memberships, which amounted to twenty ($20) dollars per month per

                                    11        member. Compl. ¶¶ at 12-13. He paid these dues via the Union’s Pledge-Up service, an

                                    12        electronic payment platform. Compl. at ¶ 13. When members elect to pay their dues using this

                                    13        platform, the Union automatically debits their bank account on a recurring basis. Compl. at ¶ 13.

                                    14               In September 2018, Plaintiff’s employment with the Union ended, and he claims that he

                                    15        asked the Union to cancel his son’s membership. Compl. at ¶ 14. According to Plaintiff, the

                                    16        Union temporarily ceased debiting Plaintiff’s bank account for his son’s dues. Compl. at ¶ 15.

                                    17        However, on April 15, 2019, Plaintiff alleges that the Union resumed these monthly charges.

                                    18        Compl. at ¶ 16. It is not clear from the Complaint whether the Union debited Plaintiff for his

                                    19        son’s membership, for the membership of someone else, or by mistake. Plaintiff claims that the

                                    20        Union billed him “twice,” for a total of forty ($40) dollars. Compl. at ¶¶ 18-19. According to

                                    21        Plaintiff, the Union “did not provide explicit notice” before resuming the charges, nor did the

                                    22        Union “obtain[] written permission” or “notify Plaintiff in any manner.” Compl. at ¶¶ 16-17.

                                    23        The charges “caus[ed] Plaintiff to incur overdraft fees.” Compl. at ¶ 19.

                                    24               Plaintiff alleges that “the material circumstances surrounding this experience by Plaintiff

                                    25        were the same, or nearly the same, as the other class members Plaintiff proposes to represent.”

                                    26        Compl. at ¶ 32. He further claims that “all putative class members were required to pay, and did

                                    27        pay, money for services marketed and sold” by the Union, although Plaintiff does not explain

                                    28        what the “services” are that class members pay for. Compl. at ¶ 32.
WEINBERG, ROGER &
   ROSENFELD
   A Professional Corporation                                                                   2
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501
           (510) 337-1001
                                                 MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
                                                 Case No. 1:20-CV-00385-AWI-SKO
                                             Case 1:20-cv-00385-AWI-SKO Document 5-1 Filed 04/02/20 Page 7 of 18


                                         1           Nearly a year after Plaintiff’s account was debited, on January 14, 2020, Plaintiff — on

                                         2    behalf of himself and others similarly situated — filed an action against the Union for violations

                                         3    of the EFTA, CAPRS, and the UCL in the California Superior Court for the County of Fresno.

                                         4    On March 13, 2020, the Union removed the instant matter to the Eastern District of California,

                                         5    Fresno Division.

                                         6                                       III.    LEGAL STANDARD
                                         7           Dismissal under Rule 12(b)(6) of the Federal Rules of Civil Procedure is proper where

                                         8    there is a total “lack of a cognizable legal theory” or an “absence of sufficient facts alleged under

                                         9    a cognizable legal theory.” Balistreri v. Pacifica Police Dept., 901 F.2d 696, 699 (9th Cir. 1988).

                                    10        In order to survive a Rule 12(b)(6) motion, a plaintiff must allege “enough facts to state a claim to

                                    11        relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                    12        The plaintiff’s factual allegations must add up to “more than a sheer possibility that a defendant

                                    13        has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                    14               In determining whether a complaint can survive a Rule 12(b)(6) motion, the court must

                                    15        accept a plaintiff’s well-pled factual allegations as true and construe them in the light most

                                    16        favorable to the plaintiff. Usher v. City of Los Angeles, 828 F.2d 556, 561 (9th Cir. 1987). In

                                    17        addition to the complaint, the court may consider documents referenced by the complaint and

                                    18        accepted by all parties as authentic. See, e.g., Van Buskirk v. Cable News Network, Inc., 284 F.3d

                                    19        977, 980 (9th Cir. 2002); Branch v. Tunnell, 14 F.3d 449, 453-54 (9th Cir. 1994), overruled on

                                    20        other grounds, Galbraith v. County of Santa Clara, 307 F.3d 1119, 1127 (9th Cir. 2002).

                                    21               Rule 12(b)(6) does not require the court to accept as true legal conclusions dressed up as

                                    22        factual allegations. “[T]he tenet that a court must accept as true all of the allegations contained in

                                    23        a complaint is inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of

                                    24        action, supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678; see also

                                    25        Twombly, 550 U.S. at 555 (noting that “a plaintiff’s obligation to provide the grounds of his

                                    26        entitlement to relief requires more than labels and conclusions, and a formulaic recitation of the

                                    27        elements of a cause of action will not do”). Indeed, “[f]actual allegations must be enough to raise

                                    28        a right to relief above the speculative level.” Twombly, 550 U.S. at 555.
WEINBERG, ROGER &
   ROSENFELD
   A Professional Corporation                                                                    3
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501
           (510) 337-1001
                                                 MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
                                                 Case No. 1:20-CV-00385-AWI-SKO
                                             Case 1:20-cv-00385-AWI-SKO Document 5-1 Filed 04/02/20 Page 8 of 18


                                         1            Given this standard, Plaintiff has failed to establish sufficient factual allegations to sustain

                                         2    his actions under any existing legal theory and has failed to state a cognizable legal theory upon

                                         3    which to bring his action.

                                         4                                       IV.     LEGAL ARGUMENT
                                         5            Plaintiff’s claims against the Union should be dismissed for two reasons. First, none of

                                         6    his three causes of action, for violations of the EFTA, the CAPRS, and the UCL, respectively, are

                                         7    pled with sufficient specificity. Second, Plaintiff’s first cause of action, for violation of the

                                         8    EFTA, is defective as a matter of law, because the Union is not a financial institution.

                                         9    A.      PLAINTIFF DOES NOT ALLEGE SUFFICIENT FACTS TO SUPPORT HIS
                                                      FIRST, SECOND, OR THIRD CAUSES OF ACTION
                                    10

                                    11                Plaintiff’s first cause of action alleges a violation of EFTA Section 1693e(a), which

                                    12        provides that “[a] preauthorized electronic fund transfer … may be authorized by the consumer

                                    13        only in writing, and a copy of such authorization shall be provided to the consumer when made.”

                                    14        Plaintiff does not assert that the Union failed to meet these requirements when Plaintiff initially

                                    15        registered his son and daughter as members. He instead claims that after he canceled his son’s

                                    16        membership, the Union resumed billing him without first obtaining written authorization, and

                                    17        without providing him with a copy of such authorization. Compl. at ¶¶ 16-17. This is a

                                    18        conclusory allegation without specific supporting facts.

                                    19                Plaintiff claims that he cancelled his son’s membership, but never mentions cancelling his

                                    20        daughter’s membership. Compl. at ¶ 14. A logical assumption from this omission is that Plaintiff

                                    21        was still paying his daughter’s monthly dues, even after his employment with the Union ended in

                                    22        September 2018. Plaintiff alleges no specific facts showing that the April 2019 charges

                                    23        represented his son’s dues. He only notes that the charges were labeled as “PLEDGEUP DUES

                                    24        & PAC.” Compl. at ¶¶ 16, 18. This does not indicate whether the charges represented Plaintiff’s

                                    25        son’s monthly dues, as Plaintiff seems to suggest without specifically alleging, or another

                                    26        monthly charge, such as his daughter’s dues. Without additional specific facts demonstrating that

                                    27        the April 2019 charges actually represented his son’s dues, Plaintiff cannot show that the Union

                                    28        acted unlawfully, and his EFTA claim must be dismissed.
WEINBERG, ROGER &
   ROSENFELD
   A Professional Corporation                                                                     4
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501
           (510) 337-1001
                                                   MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
                                                   Case No. 1:20-CV-00385-AWI-SKO
                                             Case 1:20-cv-00385-AWI-SKO Document 5-1 Filed 04/02/20 Page 9 of 18


                                         1           Plaintiff brings his second cause of action under CAPRS. Cal. Bus. & Prof. Code

                                         2    § 17600, et seq. This claim lacks specificity. Plaintiff references the CAPRS statute in its

                                         3    entirety, but fails to indicate which provisions of the law the Union has violated. Compl. at

                                         4    ¶¶ 54-59. Moreover, Plaintiff does not allege sufficient facts to support his CAPRS allegations.

                                         5    He claims that the Union failed to “clearly and conspicuously give notice of a material change in

                                         6    the terms of the automatic renewal or continuous service offer.” Compl. at ¶ 56. However, he

                                         7    never identifies these “material changes.” The only “term” of the agreement between Plaintiff

                                         8    and the Union that Plaintiff mentions is the price — twenty ($20) dollars per month. Compl. ¶¶ at

                                         9    12-13. Plaintiff never alleges that this term “changed.” When the Union resumed billing Plaintiff

                                    10        in April 2019, Plaintiff incurred two of these twenty-dollar charges for a total of forty ($40)

                                    11        dollars. Compl. at ¶¶ 18-19. The cost of an associate membership with the Union remained

                                    12        twenty ($20) dollars per month. Plaintiff fails to mention any other “terms” of the agreement,

                                    13        what those terms were initially, or how exactly they “changed” without his consent.

                                    14               Under CAPRS, the automatic renewal offer terms that must be disclosed in a clear and

                                    15        conspicuous manner include “[t]he recurring charges that will be charged to the consumer’s credit

                                    16        or debit card or payment account with a third party as part of the automatic renewal plan.” Cal.

                                    17        Bus. & Prof. Code § 17601(b)(3). Again, all that can be gleaned from Plaintiff’s complaint

                                    18        regarding such terms is the price of a membership, which never changed. In Price v. Synapse
                                                        1
                                    19        Grp., Inc., a federal district court dismissed a CAPRS cause of action for lack of specificity

                                    20        where the plaintiff “d[id] not allege the terms of the automatic renewal offer originally accepted

                                    21        by Plaintiffs, nor how the rate charged for the renewed subscriptions reflects a ‘material change’

                                    22        from the original terms.” The Court found that the plaintiff’s proffered support for its CAPRS

                                    23        allegation “amount[ed] to little more than a recitation of the elements of the relevant claim, rather

                                    24        than factual content to support the claim.” Price, 2017 U.S. Dist. LEXIS 115363 at *21. The

                                    25        same is true here. Plaintiff’s Complaint consists of nothing more than a conclusory allegation

                                    26        that the Union violated CAPRS by failing to give notice of a “material change,” without

                                    27
                                              1
                                    28          No. 16-cv-01524-BAS-BLM, 2017 U.S. Dist. LEXIS 115363 at *21-22 (S.D.Cal. Jul. 24,
                                              2017).
WEINBERG, ROGER &
   ROSENFELD
   A Professional Corporation                                                                   5
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501
           (510) 337-1001
                                                  MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
                                                  Case No. 1:20-CV-00385-AWI-SKO
                                             Case 1:20-cv-00385-AWI-SKO Document 5-1 Filed 04/02/20 Page 10 of 18


                                         1    identifying the change. Absent additional facts, Plaintiff’s material change theory under CAPRS

                                         2    must be dismissed.

                                         3            One of Plaintiff’s CAPRS theories is also contradictory. Plaintiff claims that the Union

                                         4    failed “to provide an acknowledgment that includes the … cancellation policy, and information

                                         5    regarding how to cancel in a manner that is capable of being retained by the consumer.” Compl.

                                         6    at ¶ 56. However, earlier in the Complaint, Plaintiff claims that he cancelled his son’s associate

                                         7    membership in September 2018, and that billing for this membership ceased for six months.

                                         8    Compl. at ¶¶ 14-15. The only reason these charges would cease is if the Union received and

                                         9    acted on this request. It makes little sense that Plaintiff could successfully cancel his son’s

                                    10        membership, and then allege that the Union failed to provide any information explaining how to

                                    11        request cancellation. Absent additional facts that would reconcile this apparent contradiction,

                                    12        Plaintiff’s cancellation policy theory must also be dismissed.

                                    13                Similar defects are apparent in Plaintiff’s third cause of action, for violation of the UCL.

                                    14        Cal. Bus. & Prof. Code § 17200, et seq. Once again, Plaintiff references the UCL statute in its

                                    15        entirety without identifying which specific provisions of the law the Union has violated. Compl.

                                    16        at ¶¶ 60-77. Furthermore, in alleging that the Union’s actions were “fraudulent,” Plaintiff claims

                                    17        that the Union’s deception “is evidenced by the fact that Defendant had a duty to disclose

                                    18        material changes to its automatic renewal agreements.” Compl. at ¶ 70. Again, Plaintiff does not

                                    19        identify these material changes. The only term in Plaintiff’s automatic renewal agreement that he

                                    20        mentions is the price term, which — as previously discussed — never changed. Without specific

                                    21        facts explaining the terms of the agreement, Plaintiff cannot meet the “fraudulent” prong of the

                                    22        UCL, and this cause of action must be dismissed.

                                    23        B.      PLAINTIFF’S FIRST CAUSE OF ACTION, FOR VIOLATION OF THE EFTA,
                                                      FAILS AS A MATTER OF LAW BECAUSE THE UNION IS NOT A FINANCIAL
                                    24                INSTITUTION
                                    25                Congress enacted the EFTA “to provide a basic framework establishing the rights,

                                    26        liabilities, and responsibilities of participants in electronic fund and remittance transfer systems.”

                                    27        15 U.S.C. § 1693(b). The primary objective of the EFTA is “to provide individual consumer

                                    28        rights.” In the instant case, Plaintiff specifically relies on 15 U.S.C. § 1693e(a), which protects
WEINBERG, ROGER &
   ROSENFELD
   A Professional Corporation                                                                    6
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501
           (510) 337-1001
                                                   MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
                                                   Case No. 1:20-CV-00385-AWI-SKO
                                             Case 1:20-cv-00385-AWI-SKO Document 5-1 Filed 04/02/20 Page 11 of 18


                                         1    consumers who engage in “preauthorized electronic fund transfers.” For the reasons stated

                                         2    below, Plaintiff’s reliance on Section 1693e(a) is misplaced, and his first cause of action must

                                         3    fail.

                                         4             1.      The subject of Plaintiff’s Complaint is an “unauthorized” transaction, not an
                                                               ongoing “preauthorized” transaction, and the EFTA provisions dealing with
                                         5                     “unauthorized” transactions apply only to financial institutions.
                                         6             The EFTA defines an “electronic fund transfer” (or “EFT”) as

                                         7                     any transfer of funds, other than a transaction originated by check,
                                                               draft, or similar paper instrument, which is initiated through an
                                         8                     electronic terminal, telephonic instrument, or computer or magnetic
                                                               tape so as to order, instruct, or authorize a financial institution to
                                         9                     debit or credit an account. Such term includes, but is not limited to,
                                                               point-of-sale transfers, automated teller machine transactions, direct
                                    10                         deposits or withdrawals of funds, and transfers initiated by
                                                               telephone. 15 U.S.C. § 1693a(7).
                                    11
                                                       A “preauthorized” EFT is “an [EFT] authorized in advance to recur at substantially
                                    12
                                              regular intervals.” 15 U.S.C. § 1693a(10). By contrast, an “unauthorized” EFT is defined as
                                    13
                                                               an electronic fund transfer from a consumer’s account initiated by a
                                    14                         person other than the consumer without actual authority to initiate
                                                               such transfer and from which the consumer receives no benefit, but
                                    15                         the term does not include any electronic fund transfer (A) initiated
                                                               by a person other than the consumer who was furnished with the
                                    16                         card, code, or other means of access to such consumer’s account by
                                                               such consumer, unless the consumer has notified the financial
                                    17                         institution involved the transfers by such other person are no longer
                                                               authorized, (B) initiated with fraudulent intent by the consumer or
                                    18                         any person acting in concert with the consumer, or (C) which
                                                               constitutes an error committed by a financial institution. 15 U.S.C.
                                    19                         § 1693a(12).
                                                                                                                                                   2
                                    20                 All of the EFTA’s requirements apply to “financial institutions.” 12 C.F.R. § 1005.3(a).

                                    21        However, only certain provisions of the statute apply to “any person.” Id. (“Generally, this part

                                    22        applies to financial institutions. For purposes of §§ 1005.3(b)(2) and (3), 1005.10(b), (d), and (e),

                                    23        1005.13, and 1005.20, this part applies to any person.”); see also Miller v. Interstate Auto Grp.,

                                    24        Inc., No. 14-cv-116-slc, 2015 U.S. Dist. LEXIS 51993, at *8-10 (W.D. Wis. Apr. 21 2015)

                                    25        (discussing application of EFTA to non-financial institutions). The EFTA defines “financial

                                    26        institution” as a “State or National bank, a State or Federal savings and loan association, a mutual

                                    27

                                    28        2
                                                  The EFTA’s implementing regulation, “Regulation E,” is codified at 12 C.F.R. § 1005.1 et seq.
WEINBERG, ROGER &
   ROSENFELD
   A Professional Corporation                                                                     7
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501
           (510) 337-1001
                                                   MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
                                                   Case No. 1:20-CV-00385-AWI-SKO
                                             Case 1:20-cv-00385-AWI-SKO Document 5-1 Filed 04/02/20 Page 12 of 18


                                         1    savings bank, a State or Federal credit union, or any other person who, directly or indirectly,

                                         2    holds an account belonging to a consumer.” 15 U.S.C. § 1693a(9).

                                         3           Here, Plaintiff does not allege that the Union is a financial institution under the EFTA.

                                         4    Thus, to survive a motion to dismiss, Plaintiff must allege that the Union violated one of the

                                         5    EFTA provisions referenced in 12 C.F.R. § 1005.3(a), as cited above. Plaintiff does not allege

                                         6    any facts demonstrating a violation of or relating to 12 C.F.R. §§ 1005.3(b)(2) and (3),

                                         7    1005.10(d)-(e), 1005.13, or 1005.20. This leaves only Section 1005.10(b), which states that

                                         8    “[p]reauthorized electronic fund transfers from a consumer’s account may be authorized only by a

                                         9    writing signed or similarly authenticated by the consumer. The person that obtains the

                                    10        authorization shall provide a copy to the consumer.” 12 C.F.R. 1005.10(b). This language

                                    11        directly corresponds to the preauthorized transfer provision of EFTA Section 1693e(a) (“A

                                    12        preauthorized [EFT] … may be authorized by the consumer only in writing, and a copy of such

                                    13        authorization shall be provided to the consumer when made.”). Plaintiff claims that the Union

                                    14        violated this provision of Section 1693e(a) when it (1) failed to obtain written authorization from

                                    15        Plaintiff before making a “preauthorized” EFT from his bank account, and (2) failed to provide

                                    16        Plaintiff with a copy of such written authorization, in violation of Section 1693e(a). Compl. at

                                    17        ¶¶ 52-53.

                                    18               The Union does not dispute that the preauthorized transfer provision of Section 1693e(a)

                                    19        applies to “any person.” The defect in Plaintiff’s complaint is that he fails to allege specific facts

                                    20        showing that any “preauthorized” EFT took place. According to Section 1693e(a), “[a]

                                    21        preauthorized [EFT] … may be authorized by the consumer only in writing, and a copy of such

                                    22        authorization shall be provided to the consumer when made.” At no point does Plaintiff allege

                                    23        that the Union failed to meet these two requirements — obtaining written authorization and

                                    24        providing a copy of that authorization — when Plaintiff initially signed up his daughter and son

                                    25        for an associate membership and registered for automatic payments. The reason that the

                                    26        Complaint is devoid of this allegation is because Plaintiff cannot make such an allegation.

                                    27        Plaintiff’s job at the Union was to sign up members and obtain their written authorization for dues

                                    28        deductions; and since he registered his daughter and son using his bank account, he would have
WEINBERG, ROGER &
   ROSENFELD
   A Professional Corporation                                                                    8
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501
           (510) 337-1001
                                                 MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
                                                 Case No. 1:20-CV-00385-AWI-SKO
                                             Case 1:20-cv-00385-AWI-SKO Document 5-1 Filed 04/02/20 Page 13 of 18


                                         1    had access to the authorizations related to his daughter’s and son’s memberships. Instead,

                                         2    Plaintiff bases his EFTA claims on the Union’s failure to meet these requirements in between the

                                         3    date he cancelled his son’s membership, in September 2018, and April 15, 2019, when the Union

                                         4    “resumed” billing Plaintiff for this membership without “clear and conspicuous notice.” Compl.

                                         5    at ¶¶ 16-17.

                                         6           According to the Complaint, “Plaintiff never provided Defendant with any authorization”

                                         7    to charge his bank account in April 2019. Compl. at ¶ 21 (emphasis added). While Plaintiff may

                                         8    have authorized the Union to bill his account when he initially signed up his son for an associate

                                         9    membership, that authorization ceased to exist when Plaintiff canceled that membership in

                                    10        September 2018. Plaintiff is not merely alleging that the Union failed to obtain written

                                    11        authorization for the April 2019 charges, or that the written authorization was insufficient, or that

                                    12        the Union did not provide Plaintiff with a copy of such written authorization. He is alleging that

                                    13        the Union did not obtain any authorization for the charges, written or otherwise. Thus, what

                                    14        Plaintiff describes in his Complaint is not a “preauthorized” EFT, but an “unauthorized” EFT.

                                    15        Once Plaintiff rescinded his initial authorization for his son’s membership dues, the Union had no

                                    16        actual authority to initiate transfers from Plaintiff’s bank account, and any ensuing charges no

                                    17        longer fall under the definition of a “preauthorized” EFT.

                                    18               The statutory definition of an “unauthorized” EFT supports this interpretation. “The term

                                    19        does not include any electronic fund transfer … initiated by a person other than the consumer

                                    20        who was furnished with the card, code, or other means of access to such consumer’s account by

                                    21        such consumer.” Id. This exclusion appears relevant here — Plaintiff furnished the Union with

                                    22        access to his bank account when he initially signed up his son for an associate membership.

                                    23        However, the exclusion applies “unless the consumer has notified the financial institution

                                    24        involved the transfers by such other person are no longer authorized.” Id. (emphasis added). This

                                    25        is exactly what happened in the instant case, as alleged by Plaintiff; according to the Complaint,

                                    26        Plaintiff canceled his son’s membership and revoked his scheduled payments. The Union then

                                    27        stopped billing him for a period of six months, only to charge his bank account again six months

                                    28
WEINBERG, ROGER &
   ROSENFELD
   A Professional Corporation                                                                   9
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501
           (510) 337-1001
                                                 MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
                                                 Case No. 1:20-CV-00385-AWI-SKO
                                             Case 1:20-cv-00385-AWI-SKO Document 5-1 Filed 04/02/20 Page 14 of 18


                                         1    later. So despite the Union having access to Plaintiff’s account information based on previous

                                         2    transactions, the April 2019 charges were still “unauthorized,” not “preauthorized.”

                                         3            Section 1693g of the EFTA focuses on “unauthorized” transactions and the allocation of

                                         4    liability for such transactions. Section 1693g is not one of the provisions referenced in 12 C.F.R.

                                         5    § 1005.3(a) as applying to both “financial institutions” and “any person.” Therefore, assuming an

                                         6    “unauthorized” transaction occurred, the Union would not be a proper defendant, and Plaintiff

                                         7    would have to find another statutory avenue for his claim.

                                         8            Case law on this particular issue is limited. Herman v. SeaWorld Parks & Entertainment,
                                                  3
                                         9    Inc. involved an annual theme park membership which required the plaintiff to make monthly

                                    10        payments for twelve months, or until the value of an annual membership was paid off, whichever

                                    11        came first. Herman, 2017 U.S. Dist. LEXIS 58065, at *2-3. Because the plaintiff made two

                                    12        payments within the first month, he paid the value of the annual membership in only eleven

                                    13        months. Id. The defendant still charged plaintiff for the twelfth month, however, and the plaintiff

                                    14        sued under the EFTA. Id. The defendant countered that it should not be held liable under Section

                                    15        1693e(a), because the twelfth charge was “unauthorized,” not “preauthorized.” The court

                                    16        dismissed this argument, noting that the defendant provided no support for this bare assertion, and

                                    17        found that the charge was both “preauthorized” and “unauthorized.” Id. at *16.

                                    18                Academics have contemplated disputes over whether an EFT is “preauthorized” or

                                    19        “unauthorized,” specifically in relation to the Herman case. According to one treatise,

                                    20                       In finding that … Section 907(a) [1693e(a)] covered the
                                                             unauthorized recurring EFTs, the Court had to view them as a
                                    21                       continuation of the series of recurring payments authorized by the
                                                             consumer. Otherwise, they would not be “authorized,” would [not]
                                    22                       fall within the definition of “preauthorized EFTs,” and,
                                                                                                        4
                                                             consequently, would not fit within § 907.
                                    23
                                                      The authors explore the issue further:
                                    24
                                                             Consider, in contrast, a situation in which a party, without any prior
                                    25                       authorization, sets up recurring EFTs for a consumer. Having no
                                                             authorization, the recurring EFTs would not fit within § 907 but, as
                                    26
                                              3
                                    27          2017 U.S. Dist. LEXIS 58065, at *15-16 (M.D. Fla. Apr. 17, 2017).
                                              4
                                    28         Donald I. Baker, et al., The Law of Electronic Fund Transfer Systems § 17.02, n.77.4
                                              (LexisNexis 2019).
WEINBERG, ROGER &
   ROSENFELD
   A Professional Corporation                                                                  10
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501
           (510) 337-1001
                                                  MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
                                                  Case No. 1:20-CV-00385-AWI-SKO
                                             Case 1:20-cv-00385-AWI-SKO Document 5-1 Filed 04/02/20 Page 15 of 18


                                         1                     SeaWorld may have been trying to argue, would be “unauthorized
                                                               EFTs,” in which case the consumer would need to find another
                                         2                     source for the cause of action, perhaps contract law, UDAAP law,
                                                               or § 909 [EFTA Section 1693(g)], although § 909 would present
                                         3                     challenges unless the party
                                                                                         5
                                                                                           were a “financial institution” within the
                                                               meaning of the EFT Act.
                                         4

                                         5              The facts of the instant case differ from those in Herman, but are similar to the scenario

                                         6    painted by the authors above. Here, Plaintiff requested that the Union stop charging him for his

                                         7    son’s membership, and the Union complied. Six months passed without any charge. Then, as

                                         8    Plaintiff alleges, the Union made a discrete, wholly unauthorized charge to his account.

                                         9              In Herman, on the other hand, the twelfth charge occurred just a month after the previous

                                    10        authorized charge, and before the plaintiff requested that the charges stop. Moreover, the Herman

                                    11        court had to examine the annual membership contract, which served as the authorization for the

                                    12        prior eleven charges, to determine whether the twelfth charge was permissible. Thus, the twelfth

                                    13        charge was clearly still related, in some way, to the ongoing EFTs that came before. In the instant

                                    14        case, the same is not true for two reasons: (1) because of the long duration between Plaintiff’s

                                    15        September 2018 cancellation and the April 2019 charge; and (2) because the terms of Plaintiff’s

                                    16        initial authorization for ongoing EFTs related to his son’s membership have no bearing on

                                    17        whether the April 2019 charge was proper. As such, Plaintiff does not state a legally cognizable

                                    18        claim under the EFTA.

                                    19                  2.     Alternatively, even if the subject of Plaintiff’s Complaint is considered to be a
                                                               continuing preauthorized transaction and not a new unauthorized
                                    20                         transaction, Plaintiff is actually alleging a violation of the “stop payment”
                                                               provisions of Section 907 of the EFTA, which applies only to financial
                                    21                         institutions.

                                    22                  Section 1693e(a) contains two separate provisions. The first states that “[a] preauthorized

                                    23        [EFT] … may be authorized by the consumer only in writing, and a copy of such authorization

                                    24        shall be provided to the consumer when made.” This is the “preauthorized transfer” provision.

                                    25        Section 1693e(a) next states that “[a] consumer may stop payment of a preauthorized [EFT] by

                                    26        notifying the financial institution orally or in writing at any time up to three business days

                                    27        preceding the scheduled date of such transfer.” This is known as the “stop payment” provision.

                                    28        5
                                                  Id.
WEINBERG, ROGER &
   ROSENFELD
   A Professional Corporation                                                                     11
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501
           (510) 337-1001
                                                  MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
                                                  Case No. 1:20-CV-00385-AWI-SKO
                                             Case 1:20-cv-00385-AWI-SKO Document 5-1 Filed 04/02/20 Page 16 of 18


                                         1           Assuming, without conceding, that the April 2019 charges referenced in Plaintiff’s

                                         2    complaint are part of an ongoing “preauthorized” transaction, and are not a discrete

                                         3    “unauthorized” transaction, Plaintiff’s first cause of action should still be dismissed. Again,

                                         4    Plaintiff does not allege that the Union failed to meet the requirements of the preauthorized

                                         5    transfer provision of Section 1693e(a) when Plaintiff initially signed up his son for a membership.

                                         6    The Complaint is devoid of any facts indicating that the Union failed to obtain proper written

                                         7    authorization, or failed to provide Plaintiff with a copy of such authorization when Plaintiff first

                                         8    signed up for this membership. Plaintiff cannot credibly allege such facts, since he was the Union

                                         9    employee who signed up his daughter and son, using his own bank account to pay for their

                                    10        membership dues, which means he would have had a copy of the authorization. Plaintiff instead

                                    11        alleges that after he canceled his son’s membership, the Union failed to abide by his request, and

                                    12        resumed billing him. Thus, while Plaintiff cites the preauthorized transaction provision of

                                    13        Section 1693e(a), he is actually relying on the “stop payment” provision, which, according to

                                    14        12 C.F.R. § 1005.3(a), does not apply to “all persons,” only financial institutions.

                                    15               Several federal courts have affirmed the principle that only one part of Section 1693e(a)

                                    16        — the preauthorized transaction provision, not the stop payment provision — applies to “all

                                    17        persons.” See, e.g., Miller, 2015 U.S. Dist. LEXIS 51993, at *9-10 (“[Section] 1693h(a)(3) …

                                    18        limits liability to financial institutions for violations of the stop payment provisions concerning

                                    19        preauthorized transfers.”); Baldukas v. B&R Check Holders, Inc., No. 12-CV-01330-CMA-BNB,

                                    20        2012 U.S. Dist. LEXIS 186777, 2012 WL 7681733, at *5 (D. Colo. Oct. 1, 2012) (“The EFTA’s

                                    21        stop payment provisions apply only to ‘financial institutions’ and not to third-party payees like

                                    22        Defendant.”). In Miller, the plaintiff alleged that defendant auto seller violated the stop payment

                                    23        provision of Section 1693e(a) by requiring five days’ notice of cancellation for a recurring EFT,

                                    24        as opposed to the statutorily required three days. Miller, 2015 U.S. Dist. LEXIS 51993, at *8.

                                    25        The district court dismissed this cause of action, holding that “under the plain terms of the statute

                                    26        and Regulation E, § 1693e(a) applies only to financial institutions.” Id.

                                    27               In Baldukas, the plaintiff made a similar argument, specifically relying on 15 U.S.C.

                                    28        § 1693m, which “authorizes litigation against ‘any person’ who fails to comply with ‘any
WEINBERG, ROGER &
   ROSENFELD
   A Professional Corporation                                                                   12
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501
           (510) 337-1001
                                                 MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
                                                 Case No. 1:20-CV-00385-AWI-SKO
                                             Case 1:20-cv-00385-AWI-SKO Document 5-1 Filed 04/02/20 Page 17 of 18


                                         1    provision’ of the EFTA.” Baldukas, 2012 U.S. Dist. LEXIS 186777, 2012 WL 7681733, at *4.

                                         2    The district court found plaintiff’s reliance on Section 1693m was misplaced. “Plaintiff …

                                         3    overlooked the introductory phrase of § 1693m, which provides for liability of ‘any person’

                                         4    except as otherwise provided by this section and section 1693h of this title.” Id. (emphasis

                                         5    added). The court thereafter noted that “Section 1693m is not a basis of liability … but simply an

                                         6    enforcement mechanism for other statutory provisions,” and that while “Section 1693h(a)(3)

                                         7    specifies that a ‘financial institution’ shall be liable for its failure to stop payment of a

                                         8    preauthorized transfer from a consumer’s account when instructed to do so,” “no similar liability

                                         9    exists for any other ‘person’ under § 1693.” Id.; see also Nordberg v. Trilegiant Corp.,

                                    10        445 F.Supp.2d 1082, 1094 (N.D. Cal. 2006).

                                    11                 The gravamen of Plaintiff’s Complaint is that after he cancelled his son’s membership, the

                                    12        Union continued to charge him a monthly fee. Therefore, if the April 2019 charges are

                                    13        considered part of an ongoing preauthorized transaction — dating back to when Plaintiff initially

                                    14        signed his son up for the membership — Plaintiff is actually claiming that the Union failed to

                                    15        abide by the stop payment provision of Section 1693e(a), not the preauthorized EFT provision.

                                    16        As the Complaint contains no allegation that the Union failed to obtain proper written

                                    17        authorization for the ongoing transaction when Plaintiff first signed up his son for associate

                                    18        membership, or that the Union failed to provide Plaintiff with a copy of such authorization,

                                    19        Plaintiff is foreclosed from asserting liability under preauthorized EFT provision of Section

                                    20        1693e(a), as the Union already met the requirements of that provision for the specific ongoing

                                    21        transaction at issue. While Plaintiff might have alleged sufficient facts to demonstrate liability

                                    22        under the stop payment provision of Section 1693e(a) against a financial institution, the Union is

                                    23        not a financial institution, and that provision does not apply to “all persons” or “any persons.”

                                    24        Accordingly, Plaintiff’s claim should be dismissed because he has failed to state a cognizable

                                    25        legal claim.

                                    26        ///

                                    27        ///

                                    28        ///
WEINBERG, ROGER &
   ROSENFELD
   A Professional Corporation                                                                     13
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501
           (510) 337-1001
                                                    MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
                                                    Case No. 1:20-CV-00385-AWI-SKO
                                             Case 1:20-cv-00385-AWI-SKO Document 5-1 Filed 04/02/20 Page 18 of 18


                                         1                                         V.      CONCLUSION

                                         2            For the foregoing reasons, the Union respectfully requests that the Court dismiss

                                         3    Plaintiff’s lawsuit under Rule 12(b)(6) of the Federal Rules of Civil Procedure.

                                         4    Dated: April 2, 2020                          WEINBERG, ROGER & ROSENFELD
                                                                                            A Professional Corporation
                                         5

                                         6                                                    /s/ Bruce A. Harland
                                                                                     By:          BRUCE A. HARLAND
                                         7
                                                                                            Attorneys for Defendant SEIU UNITED
                                         8                                                  HEALTHCARE WORKERS-WEST
                                         9    148949\1077204

                                    10

                                    11

                                    12

                                    13

                                    14

                                    15

                                    16

                                    17

                                    18

                                    19

                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28
WEINBERG, ROGER &
   ROSENFELD
   A Professional Corporation                                                                  14
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501
           (510) 337-1001
                                                 MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
                                                 Case No. 1:20-CV-00385-AWI-SKO
